Case 2:19-cr-00190-Z-BR Document 20 Filed 01/02/20 Pagei1of1 PagelD 33

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION
UNITED STATES OF AMERICA
v. No. 2:19-CR-190-Z
ANEUDY GONZALEZ
ORDER

The Court, having considered the Government’s Motion to Dismiss, is of the opinion the
motion should be GRANTED.

It is therefore ORDERED that the indictment is DISMISSED without prejudice as to
Defendant Aneudy Gonzalez.

IT IS SO ORDERED.

ENTERED January 2, 2020.

Mehmed? —~

MAPDTHEW J. MASARYK f
UNITED wi KA S DISTRICT JUDGE
